[ex103sirarlpagmt001.jpg]
EXHIBIT 10.3 ~'\1ENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF STEADFAST
SECURE INCOME REIT OPERA TING PARTNERSHIP, L.P. A DELAWARE LIMITED PARTNERSHIP
SEPTEMBER 28, 2009 LEGAL02/3 l274438v2



--------------------------------------------------------------------------------



 
[ex103sirarlpagmt002.jpg]
TABLE OF CONTENTS ARTICLE 1 DEFINED TERMS
..................................................................................................
1 ARTICLE 2 PARTNERSHIP FORMATION AND IDENTIFICATION
................................ 6 2.1 Formation
.................................................................................................................
6 2.2 Name, Office and Registered Agent.
........................................................................ 6 2.3
Term and Dissolution
...............................................................................................
7 2.4 Filing of Certificate and Perfection of Limited Partnership
..................................... 7 ARTICLE 3 BUSINESS OF THE PARTNERSHIP
................................................................... 7 ARTICLE 4
CAPITAL CONTRIBUTIONS AND ACCOUNTS .............................................
8 4.1 Capital Contributions
................................................................................................
8 4.2 Additional Capital Contributions and Issuances of Additional Partnership
Interests
.............................................................................................................
8 4.3 Additional Funding
...................................................................................................
9 4.4 Capital Accounts
......................................................................................................
9 4.5 No Interest on Contributions
....................................................................................
9 4.6 Return of Capital Contributions
...............................................................................
9 4.7 No Third Party Beneficiary
......................................................................................
9 ARTICLE 5 PROFITS AND LOSSES; DISTRIBUTIONS
.................................................... 10 5.1 Allocation of Profit
and Loss
.................................................................................
10 5.2 Distribution of Cash
...............................................................................................
11 5.3 REIT Distribution Requirements
............................................................................ 12
5.4 No Right to Distributions in Kind
.......................................................................... 12
5.5 Limitations on Return of Capital Contributions
..................................................... 12 5.6 Distributions Upon
Liquidation
..............................................................................
12 5.7 Substantial Economic Effect
..................................................................................
13 ARTICLE 6 RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER
.............................................................................................................
13 6.1 Management of the Partnership
..............................................................................
13 6.2 Delegation of Authority
..........................................................................................
15 6.3 Indemnification and Exculpation
oflndemnitees................................................... 15 6.4
Liability of the General Partner.
............................................................................. 17
6.5 Reimbursement of General Partner.
....................................................................... 18 6.6
Outside Activities
...................................................................................................
18 6.7 Employment or Retention of Affiliates
.................................................................. 18 6.8
General Partner Participation
.................................................................................
19 6.9 Title to Partnership Assets
......................................................................................
19 6.10 No Duplication of Fees or Expenses
...................................................................... 19
ARTICLE 7 CHANGES IN GENERAL PARTNER
............................................................... 19 7.1 Transfer
of the General Partner's Partnership Interest.
.......................................... 19 7.2 Admission ofa Substitute or
Additional General Partner. ..................................... 20 7.3 Effect
of Bankruptcy, Withdrawal, Death or Dissolution of a General Partner.
............................................................................................................
20



--------------------------------------------------------------------------------



 
[ex103sirarlpagmt003.jpg]
7.4 Removal of a General Partner
................................................................................
21 ARTICLE 8 RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS ..................
22 8. 1 Management of the Partnership
..............................................................................
22 8.2 Power of Attorney
..................................................................................................
22 8.3 Limitation on Liability of Limited Partners
........................................................... 22 8.4 Ownership by
Limited Partner of Corporate General Partner or Affiliate ............. 22 8.5
Initial Limited Partner Right of Redemption
.......................................................... 22 ARTICLE 9
TRANSFERS OF LIMITED PARTNERSHIP INTERESTS ........................... 23 9. I
Purchase for Investment.
....................................................................................
, .. , 23 9 .2 Restrictions on Transfer of Limited Partnership Interests
...................................... 23 9 .3 Admission of Substitute Limited
Partner. .............................................................. 24 9.4
Rights of Assignees of Partnership Interests
.......................................................... 25 9.5 Effect of
Bankruptcy, Death, Incompetence or Termination of a Limited Partner
.............................................................................................................
25 9 .6 Joint Ownership of Interests
...................................................................................
26 ARTICLE 10 BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS ......................
26 I O. 1 Books and Records
.................................................................................................
26 10.2 Custody of Partnership Funds; Bank Accounts
...................................................... 26 10. 3 Fiscal and
Taxable Year
.........................................................................................
2 6 10.4 Annual Tax Information and Report
...................................................................... 27 I 0.5
Tax Matters Partner; Tax Elections; Special Basis Adjustments
........................... 27 10.6 Reports to Limited Partners
....................................................................................
27 ARTICLE 11 AMENDMENT OF AGREEMENT
................................................................... 28 ARTICLE
12 GENERAL PROVISIONS
..................................................................................
28 12.1 Notices
....................................................................................................................
28 12.2 Survival of Rights
...................................................................................................
28 12.3 Additional Documents
............................................................................................
28 12.4 Severability
.............................................................................................................
28 12.5 Entire Agreement..
..................................................................................................
29 12.6 Pronouns and Plurals
..............................................................................................
29 12.7 Headings
.................................................................................................................
29 12.8 Counterparts
...........................................................................................................
29 12.9 Governing Law
.......................................................................................................
29 EXHIBIT A CONTRIBUTIONS
..............................................................................................
A-1 II



--------------------------------------------------------------------------------



 
[ex103sirarlpagmt004.jpg]
AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF STEADFAST SECURE INCOME
REIT OPERATING PARTNERSHIP, L.P. This Amended and Restated Limited Partnership
Agreement is entered into this 28th day of September, 2009, between Steadfast
Secure Income REIT, Inc., a Maryland corporation (the "General Partn~"), and the
Initial Limited Partner (defined below). Capitalized terms used herein but not
otherwise defined shall have the meanings given them in Article 1. WHEREAS, the
General Partner and the Initial Limited Partner executed that Limited
Partnership Agreement of Steadfast Secure Income REIT Operating Partnership,
L.P. on July 6, 2009 (the "Original Agreement"); and WHEREAS, the General
Partner and the Initial Limited Partner desire to amend and restate the Original
Agreement pursuant to the terms set forth herein. NOW, THEREFORE, in
consideration of mutual covenants between the parties hereto, and of other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows: AGREEMENT ARTICLE I DEFINED
TERMS The following defined terms used in this Agreement shall have the meanings
specified below: "Act" means the Delaware Revised Uniform Limited Partnership
Act, as it may be amended from time to time. "Additional Funds" has the meaning
set forth in Section 4.3 hereof. "Administrative Expenses" means (i) all
administrative and operating costs and expenses incurred by the Partnership,
(ii) those administrative costs and expenses of the General Partner, including
any salaries or other payments to directors, officers or employees of the
General Partner, and any accounting and legal expenses of the General Partner,
which expenses, the Pa1tners have agreed, are expenses of the Partnership and
not the General Partner, and (iii) to the extent not included in clause (ii)
above, REIT Expenses; provided, however, that Administrative Expenses shall not
include any administrative costs and expenses incurred by the General Partner
that are attributable to Properties or partnership interests in a Subsidiary
Partnership that are owned by the General Partner directly. "Advisor" or
"Advisors" means the Person or Persons, if any, appointed, employed or
contracted with by the General Partner and responsible for directing or
performing the day-to-day business affairs of the General Partner, including any
Person to whom such Advisor subcontracts substantially all of such functions.



--------------------------------------------------------------------------------



 
[ex103sirarlpagmt005.jpg]
"Advisory Agreement" means the agreement between the General Partner, the
Advisor and the other parties named therein pursuant to which the Advisor will
direct or perform the day-to-day business affairs of the General Partner.
"Affiliate" means, with respect to any Person, (i) any Person directly or
indirectly, owning, controlling or holding with the power to vote l 0% of more
of the outstanding voting securities of such other Person; (ii) any Person 10%
or more of whose outstanding voting securities are directly or indirectly owned,
controlled or held, with the power to vote, by such other Person; (iii) any
Person directly or indirectly controlling, controlled by or under common control
with such other Person; (iv) any executive officer, director, trustee or general
partner of such other Person; and (v) any legal entity for which such Person
acts an executive officer, director, trustee or general partner. "Agreed Value"
means the fair market value of a Partner's non-cash Capital Contribution as of
the date of contribution as agreed to by such Partner and the General Partner.
"Agreement" means this Amended and Restated Limited Partnership Agreement, as
amended, modified supplemented or restated from time to time, as the context
requires. "Articles of Incorporation" means the Articles of Incorporation of the
General Partner, as amended or restated from time to time, filed with the
Maryland State Department of Assessments and Taxation. "Capital Account" has the
meaning provided in Section 4.4 hereof. "Capital Contribution" means the total
amount of cash, cash equivalents, and the Agreed Value of any Property or other
asset (other than cash) contributed or agreed to be contributed, as the context
requires, to the Partnership by each Partner pursuant to the terms of this
Agreement. Any reference to the Capital Contribution of a Partner shall include
the Capital Contribution made by a predecessor holder of the Partnership
Interest of such Partner. "Certificate" means any instrument or document that is
required under the laws of the State of Delaware, or any other jurisdiction in
which the Partnership conducts business, to be signed and sworn to by the
Partners of the Partnership ( either by themselves or pursuant to the
power-of-attorney granted to the General Partner in Section 8.2 hereof) and
filed for recording in the appropriate public offices within the State of
Delaware or such other jurisdiction to perfect or maintain the Partnership as a
limited partnership, to effect the admission, withdrawal, or substitution of any
Partner of the Partnership, or to protect the limited liability of the Limited
Partners as limited partners under the laws of the State of Delaware or such
other jurisdiction. "Code" means the Internal Revenue Code of 1986, as amended,
and as hereafter amended from time to time. Reference to any particular
provision of the Code shall mean that provision in the Code at the date hereof
and any successor provision of the Code. "Commission" means the U.S. Securities
and Exchange Commission. "Director" means a director of the General Partner.
"Event of Bankruptcy" as to any Person means the filing of a petition for relief
as to such Person as debtor or bankrupt under the Bankruptcy Code of 1978, as
amended from time to time and any successor code, law or act, or similar
provision of law of any jurisdiction ( except if such petition is contested by
such Person and has been dismissed within 90 days); insolvency or bankruptcy of
such 2



--------------------------------------------------------------------------------



 
[ex103sirarlpagmt006.jpg]
Person as finally determined by a court proceeding; filing by such Person of a
petition or application to accomplish the same or for the appointment of a
receiver or a trustee for such Person or a substantial part of his assets;
commencement of any proceedings relating to such Person as a debtor under any
other reorganization, arrangement, insolvency, adjustment of debt or liquidation
law of any jurisdiction, whether now in existence or hereinafter in effect,
either by such Person or by another, provided that if such proceeding is
commenced by another, such Person indicates his approval of such proceeding,
consents thereto or acquiesces therein, or such proceeding is contested by such
Person and has not been finally dismissed within 90 days. "General Partner"
means Steadfast Secure Income REIT, Inc., a Maryland corporation, and any Person
who becomes a substitute or additional General Partner as provided herein, and
any of their successors as General Partner. "General Partner Loan" has the
meaning provided in Section 5.2(c) hereof. "General Partnership Interest" means
a Partnership Interest held by the General Partner that is a general partnership
interest. "lndemnitee" means (i) any Person made a party to a proceeding by
reason of its status as the General Partner or a director, officer or employee
of the General Partner or the Partnership, and (ii) such other Persons
(including Affiliates of the General Partner or the Partnership) as the General
Partner may designate from time to time, in its sole and absolute discretion.
"Independent Directors" means a Director who is not on the date of
determination, and within the last two years from the date of determination has
not been, directly or indirectly associated with the Sponsor of the General
Partner or the Advisor by virtue of(i) ownership of an interest in the Sponsor,
the Advisor or any of their Affiliates, other than the General Partner (other
than ownership of less than one percent of any such entity that is a publicly
traded company), (ii) employment by the Sponsor, the Advisor or any of their
Affiliates, (iii) service as an officer or director of the Sponsor, the Advisor
or any of their Affiliates, other than as a Director, (iv) perfonnance of
services, other than as a Director, for the General Partner, (v) service as a
director or trustee of more than three real estate investment trusts organized
by the Sponsor or advised by the Advisor or (vi) maintenance of a material
business or professional relationship with the Sponsor, the Advisor or any of
their Affiliates. A business or professional relationship is considered
"material" if the aggregate gross revenue derived by the Director from the
Sponsor, the Advisor and their Affiliates exceeds five percent of either the
Director's annual gross revenue during either of the last two years or the
Director's net worth on a fair market value basis. An indirect association with
the Sponsor or the Advisor shall include circumstances in which a Director's
spouse, parent, child, sibling, mother- or father-in-law, son- or
daughter-in-law or brother- or sister-in-law is or has been associated with the
Sponsor, the Advisor, any of their Affiliates or the General Partner. "Initial
Limited Partner" means Steadfast Secure Income Advisor, LLC and any permitted
transferee of its Limited Partnership Interests. "Joint Venture" means any joint
venture or general partnership arrangement in which the Partnership is a
co-venturer or general partner which are established to acquire one or more Real
Estate Assets. "Limited Partner" means any Person named as a Limited Partner on
Exhibit A attached hereto, as such exhibit may be amended and restated from time
to time, and any Person who becomes a Substitute Limited Partner, in such
Person's capacity as a Limited Partner in the Partnership. 3



--------------------------------------------------------------------------------



 
[ex103sirarlpagmt007.jpg]
"Limited Partner Borrower" has the meaning provided in Section 5.2(c) hereof.
"Limited Partnership Interest" means the ownership interest of a Limited Partner
in the Partnership at any particular time, including the right of such Limited
Partner to any and all benefits to which such Limited Partner may be entitled as
provided in this Agreement and in the Act, together with the obligations of such
Limited Partner to comply with all the provisions of this Agreement and of the
Act. "Loss" has the meaning provided in Section 5. l(h) hereof. "Nonrecourse
Liability" shall have the meaning set forth in Regulations Sections
l.704-2(b)(3) and l.752-l(a)(2). "Offering" means the offer and sale of REIT
Shares or other securities of the General Partner (i) to the public pursuant to
a registration statement filed under the Securities Act and declared effective
by the Commission or (ii) in an unregistered private placement pursuant to
applicable exemptions from registration under the Securities Act. "Partner"
means any General Partner or Limited Partner. "Partner Nonrecourse Debt" shall
have the meaning set forth m Regulations Section l.704- 2(b)(4). "Partner
Nonrecourse Debt Minimum Gain" shall have the meaning set forth in Regulations
Section 1. 704-2(i)(2). "Partner Nonrecourse Deductions" shall have the meaning
set forth m Regulations Sections 1. 704-2(i)(l) and 1. 704-2(i)(2).
"Partnership" means Steadfast Secure Income REIT Operating Partnership, L.P., a
Delaware limited partnership. "Partnership Interest" means an ownership interest
in the Partnership held by either a Limited Partner or the General Partner and
includes any and all benefits to which the holder of such a Partnership Interest
may be entitled as provided in this Agreement, together with all obligations of
such Person to comply with the terms and provisions of this Agreement.
"Partnership Loan" has the meaning provided in Section 5.2(c) hereof.
"Partnership Minimum Gain" shall have the meaning set forth in Regulations
Sections l .704- 2(b )(2) and 1. 704-2( d). "Partnership Record Date" means the
record date established by the General Partner for the distribution of cash
pursuant to Section 5.2 hereof. "Percentage Interest" means, as to a Partner
holding a category of Partnership Interests, its interest in such category,
determined by dividing the Partner's Capital Account allocable (in the
reasonable determination of the General Partner) to interests in such category
by the sum of all Partners' Capital Accounts allocable (in the reasonable
determination of the General Partner) to interests in such category. 4



--------------------------------------------------------------------------------



 
[ex103sirarlpagmt008.jpg]
"Person" means any individual, partnership, limited liability company,
corporation, joint venture, trust or other entity. "Profit" has the meaning
provided in Section 5. l(h) hereof. "Property" means any Real Estate Asset or
other investment in which the Partnership holds an ownership interest. "Real
Estate Assets" means unimproved and improved real property, real estate related
assets and any direct or indirect interest therein, including, without
limitation, fee or leasehold interests, options, leases, partnership and joint
venture interests, equity and debt securities of entities that own real estate,
first or second mortgages on real property, mezzanine loans secured by junior
liens on real property, preferred equity interests secured by a property owner's
interest in real property and other contractual rights in real estate.
"Regulations" means the Federal income tax regulations promulgated under the
Code, as amended and as hereafter amended from time to time. Reference to any
particular provision of the Regulations shall mean that provision of the
Regulations on the date hereof and any successor provision of the Regulations.
"REIT" means a real estate investment trust under Sections 856 through 860 of
the Code. "REIT Expenses" means (i) costs and expenses relating to the formation
and continuity of existence and operation of the General Partner and any
Subsidiaries thereof (which Subsidiaries shall, for purposes hereof, be included
within the definition of General Partner), including taxes, fees and assessments
associated therewith, any and all costs, expenses or fees payable to any
director, officer, or employee of the General Partner, (ii) costs and expenses
relating to any public offering and registration of securities and any
unregistered private placement of securities by the General Partner and all
statements, reports, fees and expenses incidental thereto, including, without
limitation, underwriting discounts and selling commissions applicable to any
such offering of securities, and any costs and expenses associated with any
claims made by any holders of such securities or any underwriters or placement
agents thereof, (iii) costs and expenses associated with any repurchase of any
securities by the General Partner, (iv) costs and expenses associated with the
preparation and filing of any periodic or other reports and communications by
the General Partner under federal, state or local laws or regulations, including
filings with the Commission, (v) costs and expenses associated with compliance
by the General Partner with laws, rules and regulations promulgated by any
regulatory body, including the Commission and any securities exchange, (vi)
costs and expenses associated with any 40l(k) plan, incentive plan, bonus plan
or other plan providing for compensation for the employees of the General
Partner, (vii) costs and expenses incurred by the General Partner relating to
any issuing or redemption of Partnership Interests, and (viii) all other
operating or administrative costs of the General Partner incurred in the
ordinary course of its business on behalf of or in connection with the
Partnership. "REIT Share" means a share of common stock of the General Partner
(or successor entity, as the case may be). "Securities Act" means the Securities
Act of 1933, as amended, and the rules and regulations promulgated thereunder.
"Securities and Debt-related Investments" means any investments by the General
Partner or the Partnership in (i) real estate securities such as common stock,
preferred stock and options to acquire stock in REITs and other real estate
companies and (ii) debt-related investments such as (a) mortgage, 5



--------------------------------------------------------------------------------



 
[ex103sirarlpagmt009.jpg]
mezzanine, bridge and other loans and (b) debt and derivative securities related
to real estate assets including mortgage-backed securities, collateralized debt
obligations, debt securities issued by real estate companies and credit default
swaps. "Service" means the United States Internal Revenue Service. "Sponsor"
means any Person which (i) is directly or indirectly instrumental in organizing,
wholly or in part, the General Partner, (ii) will control, manage or participate
in the management of the General Partner, and any Affiliate of any such Person,
(iii) takes the initiative, directly or indirectly, in founding or organizing
the General Partner, either alone or in conjunction with one or more other
Persons, (iv) receives a material participation in the General Partner in
connection with the founding or organizing of the business of the General
Partner, in consideration of services or property, or both services and
property, (v) has a substantial number of relationships and contacts with the
General Partner, (vi) possesses significant rights to control Properties, (vii)
receives fees for providing services to the General Partner which are paid on a
basis that is not customary in the industry or (viii) provides goods or services
to the General Partner on a basis which was not negotiated at arm's-length with
the General Partner. "Sponsor" does not include any Person whose only
relationship with the General Partner is that of an independent property manager
and whose only compensation is as such, or wholly independent third parties such
as attorney, accountants and underwriters whose only compensation is for
professional services. "Subsidiary" means, with respect to any Person, any
corporation or other entity of which a majority of (i) the voting power of the
voting equity securities or (ii) the outstanding equity interests is owned,
directly or indirectly, by such Person. "Subsidiary Partnership" means any
partnership of which the partnership interests therein are owned by the General
Partner or a direct or indirect subsidiary of the General Partner. "Substitute
Limited Pa11ner" means any Person admitted to the Partnership as a Limited
Partner pursuant to Section 9.3 hereof. "Tax Matters Partner" has the meaning
described in Section 623 l(a)(7) of the Code. "Transfer" has the meaning set
forth in Section 9.2(a) hereof. ARTICLE2 PARTNERSHIP FORMATION AND
IDENTIFICATION 2.1 Formation. The Partnership was formed as a limited
partnership pursuant to the Act, and all other pertinent Jaws of the State of
Delaware, for the purposes and upon the terms ru1d conditions set forth in this
Agreement. 2.2 Name, Office and Registered Agent. The name of the Partnership is
Steadfast Secure Income REIT Operating Partnership, L.P. The specified office
and place of business of the Partnership shall be 4343 Von Karman Avenue, Suite
300, Newport Beach, California 92660. The General Partner may at any time change
the location of such office, provided the General Partner gives notice to the
Partners of any such change. The name and address of the Partnership's
registered agent is Corporation Service Company, 2711 Centerville Road, 6



--------------------------------------------------------------------------------



 
[ex103sirarlpagmt010.jpg]
Suite 400, Wilmington, New Castle County, Delaware 19808. The sole duty of the
registered agent as such is to forward to the Partnership any notice that is
served on him as registered agent. 2.3 Term and Dissolntion. (a) The term of the
Partnership shall continue in full force and effect until dissolved npon the
first to occnr of any of the following events: (i) the occurrence of an Event of
Bankruptcy as to a General Partner or the dissolution, death, removal or
withdrawal of a General Partner unless the business of the Partnership is
continued pursuant to Section 7.3(b) hereof; provided that if a General Partner
is on the date of such occurrence a partnership, the dissolution of such General
Partner as a result of the dissolution, death, withdrawal, removal or Event of
Bankruptcy of a partner in such partnership shall not be an event of dissolution
of the Partnership if the business of such General Partner is continued by the
remaining partner or partners, either alone or with additional partners, and
such General Partner and such partners comply with any other applicable
requirements of this Agreement; (ii) the passage of ninety (90) days after the
sale or other disposition of all or substantially all of the assets of the
Partnership (provided that if the Partnership receives an installment obligation
as consideration for such sale or other disposition, the Partnership shall
continue, unless sooner dissolved under the provisions of this Agreement, until
such time as such note or notes are paid in full); or (iii) the election by the
General Partner that the Partnership should be dissolved. (b) Upon dissolution
of the Partnership (unless the business of the Partnership is continued pursuant
to Section 7.3(b) hereof), the General Partner (or its trustee, receiver,
successor or legal representative) shall amend or cancel any Certificate(s) and
liquidate the Partnership's assets and apply and distribute the proceeds thereof
in accordance with Section 5 .6 hereof. Notwithstanding the foregoing, the
liquidating General Partner may either (i) defer liquidation of, or withhold
from distribution for a reasonable time, any assets of the Partnership
(including those necessary to satisfy the Partnership's debts and obligations),
or (ii) distribute the assets to the Partners in kind. 2.4 Filing of Certificate
and Perfection of Limited Partnership. The General Partner shall execute,
acknowledge, record and file at the expense of the Partnership, any and all
amendments to the Certificate(s) and all requisite fictitious name statements
and notices in such places and jurisdictions as may be necessary to cause the
Partnership to be treated as a limited partnership under, and otherwise to
comply with, the laws of each state or other jurisdiction in which the
Partnership conducts business. ARTICLE3 BUSINESS OF THE PARTNERSHIP The purpose
and nature of the business to be conducted by the Partnership is (i) to conduct
any business that may be lawfully conducted by a limited partnership organized
pursuant to the Act, provided, however, that such business shall be limited to
and conducted in such a manner as to permit the General Partner at all times to
qualify as a REIT, unless the General Partner otherwise ceases to qualify as a
REIT, and in a manner such that unless the General Partners determines
otherwise, the General Partner will not be subject to any taxes under Section
857 or 4981 of the Code, (ii) to enter into any partnership, joint venture or
other similar arrangement to engage in any of the foregoing or the ownership of
interests in any 7



--------------------------------------------------------------------------------



 
[ex103sirarlpagmt011.jpg]
entity engaged in any of the foregoing and (iii) to do anything necessary or
incidental to the foregoing. In connection with the foregoing, and without
limiting the General Partner's right in its sole and absolute discretion to
qualify or cease qualifying as a REIT, the Partners acknowledge that the General
Partner intends to qua! ify as a REIT for federal income tax purposes and that,
upon such qualification, the avoidance of income and excise taxes on the General
Partner inures to the benefit of all the Partners and not solely to the General
Partner. Notwithstanding the foregoing, the Limited Partners agree that the
General Partner may terminate its status as a REIT under the Code at any time to
the full extent permitted under the Articles of Incorporation. The General
Partner on behalf of the Partnership shall also be empowered to do any and all
acts and things necessary or prudent to ensure that the Partnership will not be
classified as a "publicly traded partnership" that is taxable as a corporation
under Section 7704 of the Code. ARTICLE4 CAPITAL CONTRIBUTIONS AND ACCOUNTS 4.1
Capital Contributions. (a) The General Partner has not contributed any capital
to the Partnership as of the date hereof. (b) The Initial Limited Partner has
contributed $1,000 to the capital of the Partnership as of the date hereof. 4.2
Additional Capital Contributions and Issuances of Additional Partnership
Interests. Except as provided in this Section 4.2 or in Section 4.3, the
Partners shall have no right or obligation to make any additional Capital
Contributions or loans to the Partnership. 111e General Partner may contribute
additional capital to the Partnership, from time to time, in the manner
contemplated in this Section 4.2. (a) The General Partner is hereby authorized
to cause the Partnership to issue additional Partnership Interests for any
Partnership purpose at any time or from time to time, including but not limited
to Partnership Interests issued in connection with acquisitions of properties,
to the Partners (including the General Partner) or to other Persons for such
consideration and on such terms and conditions as shall be established by the
General Partner in its sole and absolute discretion, all without the approval of
any Limited Partner. Any additional Partnership Interests issued thereby may be
issued in one or more classes, or one or more series of any of such classes,
with such designations, preferences and relative, participating, optional or
other special rights, powers and duties, including rights, powers and duties
senior to Limited Partnership Interests, all as shall be determined by the
General Partner in its sole and absolute discretion and without the approval of
any Limited Partner, subject to Delaware law, including, without limitation, (i)
the allocations of items of Partnership income, gain, loss, deduction and credit
to each such class or series of Partnership Interests; (ii) the right of each
such class or series of Partnership Interests to share in Partnership
distributions; and (iii) the rights of each such class or series of Partnership
Interests upon dissolution and liquidation of the Partnership. Without limiting
the foregoing, the General Partner is expressly authorized to cause the
Partnership to issue Partnership Interests for less than fair market value, so
long as the General Partner concludes in good faith that such issuance is in the
best interests of the General Partner and the Partnership. (b) The General
Partner may make additional Capital Contributions to the Partnership from time
to time, such contributions being credited to its Capital Account in its General
Partnership Interest. 8



--------------------------------------------------------------------------------



 
[ex103sirarlpagmt012.jpg]
4.3 Additional Funding. If the General Partner determines that it is in the best
interests of the Partnership to provide for additional Partnership funds
("Additional Funds") for any Partnership purpose, the General Partner may (i)
cause the Partnership to obtain such funds from outside borrowings or (ii) elect
to have the General Partner or any of its Affiliates provide such Additional
Funds to the Partnership through loans or otherwise, provided, however, that the
Partnership may not borrow money from its Affiliates, unless a majority of the
Directors of the General Partner (including a majority of Independent Directors)
not otherwise interested in such transaction approve the transaction as being
fair, competitive, and commercially reasonable and no less favorable to the
Partnership than loans between unaffiliated parties under the same
circumstances. 4.4 Capital Accounts. A separate capital account (a "Capital
Account") shall be established and maintained for each Partner in accordance
with Regulations Section 1.704-l(b)(2)(iv). If(i) a new or existing Partner
acquires an additional Partnership Interest in exchange for more than a de
minimis Capital Contribution, (ii) the Partnership distributes to a Partner more
than a de minimis amount of Partnership property or money as consideration for a
Partnership Interest, or (iii) the Partnership is liquidated within the meaning
of Regulation Section 1.704-1 (h )(2)(ii)(g), the General Partner shall revalue
the Property of the Partnership to its fair market value (as determined by the
General Partner, in its sole and absolute discretion, and taking into account
Section 7701(g) of the Code) in accordance with Regulations Section 1.704- 1(b
)(2)(iv)(f). When the Partnership's property is revalued by the General Partner,
the Capital Accounts of the Partners shall be adjusted in accordance with
Regulations Sections 1.704-l(b)(2)(iv)(f) and (g), which generally require such
Capital Accounts to be adjusted to reflect the manner in which the unrealized
gain or Joss inherent in such Property (that has not been reflected in the
Capital Accounts previously) would be allocated among the Partners pursuant to
Section 5.1 if there were a taxable disposition of such property for its fair
market value (as determined by the General Partner, in its sole and absolute
discretion, and taking into account Section 7701 (g) of the Code) on the date of
the revaluation. 4.5 No Interest on Contributions. No Partner shall be entitled
to interest on its Capital Contribution. 4.6 Return of Capital Contributions. No
Partner shall be entitled to withdraw any part of its Capital Contribution or
its Capital Account or to receive any distribution from the Partnership, except
as specifically provided in this Agreement. Except as otherwise provided herein,
there shall be no obligation to return to any Partner or withdrawn Partner any
part of such Partner's Capital Contribution for so Jong as the Partnership
continues in existence. 4.7 No Third Party Beneficiary. No creditor or other
third party having dealings witl1 the Partnership shall have the right to
enforce the right or obligation of any Partner to make Capital Contributions or
loans or to pursue any other right or remedy hereunder or at Jaw or in equity,
it being understood and agreed that the provisions of this Agreement shall be
solely for the benefit of, and may be enforced solely by, the parties hereto and
their respective successors and assigns. None of the rights or obligations of
the Partners herein set forth to make Capital Contributions or loans to the
Partnership shall be deemed an asset of the Partnership for any purpose by any
creditor or other third party, nor may such rights or obligations be sold,
transferred or 9



--------------------------------------------------------------------------------



 
[ex103sirarlpagmt013.jpg]
assigned by the Partnership or pledged or encumbered by the Partnership to
secure any debt or other obligation of the Partnership or of any of the
Partners. In addition, it is the intent of the parties hereto that no
distribution to any Limited Partner shall be deemed a return of money or other
property in violation of the Act. However, if any court of competent
jurisdiction holds that, notwithstanding the provisions of this Agreement, any
Limited Partner is obligated to return such money or property, such obligation
shall be the obligation of such Limited Partner and not of the General Partner.
Without limiting the generality of the foregoing, a deficit Capital Account of a
Partner shall not be deemed to be a liability of such Partner nor an asset or
property of the Partnership. ARTICLES PROFITS AND LOSSES; DISTRIBUTIONS 5.1
Allocation of Profit and Loss. (a) Profit. After giving effect to the special
allocations in Sections 5.l(c), 5.l(d), 5.l(e), and 5.l(f), Profit of the
Partnership for each fiscal year or other applicable period of the Partnership
shall be allocated to the Partners in the following order and priority: (i)
Profit shall be allocated to the General Partner until the cumulative Profit
allocated to the General Partner pursuant to this Section 5.l(a)(i) equals the
cumulative Loss allocated to the General Partner pursuant to Section 5.l(b)(ii).
(ii) Profit shall be allocated to the Partners in accordance with their
Percentage Interests. (b) Loss. After giving effect to the special allocations
in Sections 5.l(c), 5.l(d), 5.1( e), and 5. I (f), Loss of the Partnership for
each fiscal year or other applicable period of the Partnership shall be
allocated to the Partners in the following order and priority: (i) Loss shall be
allocated to the Partners in accordance with their Percentage Interests,
provided that Loss shall not be allocated to a Partner pursuant to this Section
5.l(b)(i) to the extent that such allocation would cause or increase a deficit
in such Partner's Capital Account at the end of any fiscal year (after reduction
to reflect the items described in Regulations Section 1.704-l(b)(2)(ii)(d)(4),
(5) and (6)) to exceed the sum of such Partner's shares of Partnership Minimum
Gain and Partner Nonrecourse Debt Minimum Gain, as determined in accordance with
Regulations Sections I. 704-2(g)(I) and 1.704-2(i)(5). (ii) Loss shall be
allocated to the General Partner. ( c) Minimum Gain Charge back. In the event
there is a net decrease in Partnership Minimum Gain during any fiscal year, the
"minimum gain chargeback" described in Regulations Section I. 704-2(!) and
Regulations Section I. 704-2(g) shall apply. In the event there is a net
decrease in Partner Nonrecourse Debt Minimum Gain during any fiscal year, the
"partner minimum gain chargeback" described in Regulations Section I. 704-2(i)(
4) shall apply. (d) Qualified Income Offset. This Section 5.l(d) incorporates
the "qualified income offset" set forth in Regulations Section
l.704-l(b)(2)(ii)(d) as if those provisions were fully set forth in this Section
5.l(d). 10



--------------------------------------------------------------------------------



 
[ex103sirarlpagmt014.jpg]
(e) Nonrecourse Deductions. Nonrecourse Deductions for any fiscal year shall be
allocated to Partners pro rata in proportion to their Percentage Interests. (f)
Partner Nonrecourse Deductions. The Partner Nonrecourse Deductions of the
Partnership (as determined under Regulations Section l.704-2(i)(2)) shall be
allocated each year to the Partner that bears the economic risk of loss (within
the meaning of Regulations Section 1.752-2) with respect to the Partner
Nonrecourse Debt to which such Partner Nonrecourse Deductions are attributable.
(g) Allocations Between Transferor and Transferee. If a Partner transfers any
part or all of its Partnership Interest, the distributive shares of the various
items of Profit and Loss allocable among the Partners during such fiscal year of
the Partnership shall be allocated between the transferor and the transferee
Partner either (i) as if the Partnership's fiscal year had ended on the date of
the transfer, or (ii) based on the number of days of such fiscal year that each
was a Partner without regard to the results of Partnership activities in the
respective portions of such fiscal year in which the transferor and the
transferee were Partners. The General Partner, in its sole and absolute
discretion, shall determine which method shall be used to allocate the
distributive shares of the various items of Profit and Loss between the
transferor and the transferee Partner. (h) Definition of Profit and Loss.
"Profit" and "Loss" and any items of income, gain, expense, or loss referred to
in this Agreement shall be determined in accordance with federal income tax
accounting principles, as modified by Regulations Section l.704-l(b)(2)(iv),
except that Profit and Loss shall not include items of income, gain and expense
that are specially allocated pursuant to Sections 5. l(c), 5. l(d), 5.l(e) or
5.l(f). All allocations of Profit and Loss (and all items contained therein) for
federal income tax purposes shall be identical to all allocations of such items
set forth in this Section 5.1, except as otherwise required by Section 704(c) of
the Code and Regulations Section l.704-l(b)(4). The General Partner shall have
the authority to elect the method to be used by the Partnership for allocating
items of income, gain, and expense as required by Section 704(c) of the Code
including a method that may result in a Partner receiving a disproportionately
larger share of the Partnership tax depreciation deductions, and such election
shall be binding on all Partners. 5.2 Distribution of Cash. (a) The Partnership
shall distribute cash on a quarterly (or, at the election of the General
Partner, more frequent) basis, in an amount determined by the General Partner in
its sole and absolute discretion, to the Partners who are Partners on the
Partnership Record Date with respect to such quarter ( or other distribution
period). (b) Subject to the provisions of Section 5.2(c), 5.2(d), 5.3, 5.5, 5.6
and 8.5 of this Agreement, distributions shall be made to the Partners in
accordance with their respective Percentage Interests on the Pminership Record
Date. (c) Notwithstanding any other provision of this Agreement, the General
Partner is authorized to take any action that it determines to be necessary or
appropriate to cause the Partnership to comply with any withholding requirements
established under the Code or any other federal, state or local law including,
without limitation, pursuant to Sections 1441, 1442, 1445 and 1446 of the Code.
To the extent that the Partnership is required to withhold and pay over to any
taxing authority any amount resulting from the allocation or distribution of
income to any Partner or assignee (including by reason of Section 1446 of the
Code), either (i) if the actual amount to be distributed to the Partner equals
or exceeds the amount required to be withheld by the Partnership, the mnount
withheld shall be treated as a distribution of cash in the amount of such
withholding to such Partner, or (ii) if the actual amount to be distributed to
the Partner is less than the amount required to be withheld by the Partnership,
the actual 11



--------------------------------------------------------------------------------



 
[ex103sirarlpagmt015.jpg]
amount to be distributed shall be treated as a distribution of cash in the
amount of such withholding and the additional amount required to be withheld
shall be treated as a loan ( a "Partnership Loan") from the Partnership to the
Partner on the day the Partnership pays over such amount to a taxing authority.
A Partnership Loan shall be repaid through withholding by the Partnership with
respect to subsequent distributions to the applicable Partner or assignee or
upon demand upon the applicable Partner or assignee. In the event tl1at a
Limited Partner (a "Limited Partner Borrower") fails to pay any amount owed to
the Partnership with respect to the Partnership Loan within fifteen (15) days
after demand for payment thereof is made by the Partnership on the Limited
Partner, the General Partner, in its sole and absolute discretion, may elect to
make the payment to the Partnership on behalf of such Limited Partner Borrower.
In such event, on the date of payment, the General Partner shall be deemed to
have extended a loan (a "General Partner Loan") to the Limited Partner Borrower
in the amount of the payment made by the General Partner and shall succeed to
all rights and remedies of the Partnership against the Limited Partner Borrower
as to that amount. Without limitation, the General Partner shall have the right
to receive any distributions that otherwise would be made by the Partnership to
the Limited Partner Borrower until such time as the General Partner Loan has
been paid in full, and any such distributions so received by the General Partner
shall be treated as having been received by the Limited Partner Borrower and
immediately paid to the General Partner. Any amounts treated as a Partnership
Loan or a General Partner Loan pursuant to this Section 5.2(c) shall bear
interest at the lesser of (i) the base rate on corporate loans at large United
States money center commercial banks, as published from time to time in The Wall
Street Journal, or (ii) the maximum lawful rate of interest on such obligation,
such interest to accrue from the date the Partnership or the General Partner, as
applicable, is deemed to extend the loan until such loan is repaid in fu II. (
d) The General Partner is authorized to cause the Partnership to make
distributions to the General Partner from time to time to fund redemptions of
REIT Shares. 5.3 REIT Distribution Requirements. The General Partner shall use
its commercially reasonable efforts to cause the Partnership to distribute
amounts sufficient to enable the General Partner to make stockholder
distributions that will allow the General Partner to (i) meet its distribution
requirement for qualification as a REIT as set forth in Section 857 of the Code
and (ii) avoid any federal income or excise tax liability imposed by the Code.
5.4 No Right to Distributions in Kind. No Partner shall be entitled to demand
Property other than cash m connection with any distributions by the Partnership.
5.5 Limitations on Return of Capital Contributions. Notwithstanding any of the
provisions of this Article 5, no Partner shall have the right to receive, and
the General Partner shall not have the right to make, a distribution that
includes a return of all or part of a Partner's Capital Contributions, unless
after giving effect to the return of a Capital Contribution, the sum of all
Partnership liabilities, other than the liabilities to a Partner for the return
of his Capital Contribution, does not exceed the fair market value of the
Partnership's assets. 5.6 Distributions Upon Liquidation. Upon liquidation of
the Partnership, after payment of, or adequate provision for, debts and
obligations of the Partnership, including any Partner loans, any remaining
assets of the Partnership shall be distributed to all Partners in accordance
with their Capital Accounts. To the extent deemed advisable 12



--------------------------------------------------------------------------------



 
[ex103sirarlpagmt016.jpg]
by the General Partner, appropriate arrangements (including the use of a
liquidating trust) may be made to assure that adequate funds are available to
pay any contingent debts or obligations. 5. 7 Substautial Economic Effect. It is
the intent of the Partners that the allocations of Profit and Loss under this
Agreement have substantial economic effect ( or be consistent with the Partners'
interests in the Partnership in the case of the allocation of losses
attributable to nonrecourse debt) within the meaning of Section 704(b) of the
Code as interpreted by the Regulations promulgated pursuant thereto. Article 5
and other relevant provisions of this Agreement shall be interpreted in a manner
consistent witb such intent. ARTICLE6 RIGHTS, OBLIGATIONS AND POWERS OF THE
GENERAL PARTNER 6.1 Management of the Partnership. (a) Except as otherwise
expressly provided in this Agreement, the General Partner shall have full,
complete and exclusive discretion to manage and control the business of the
Partnership for the purposes herein stated, and shall make all decisions
affecting the business and assets of the Partnership. Subject to the
restrictions specifically contained in this Agreement, the powers of the General
Partner shall include, without limitation, the authority to take the following
actions on behalf of the Partnership: (i) to acquire, purchase, own, operate,
lease and dispose of any Real Estate Asset or Securities and Debt-related
Investment that the General Partner determines are necessary or appropriate or
in the best interests of the business of the Partnership; (ii) to construct
buildings and make other improvements on the Properties; (iii) to authorize,
issue, sell, redeem or otherwise purchase any Partnership Interests or any
securities (including secured and unsecured debt obligations of the Partnership,
debt obligations of the Partnership convertible into any class or series of
Partnership Interests, or options, rights, warrants or appreciation rights
relating to any Partnership Interests) of the Partnership; (iv) to borrow or
lend money for the Partnership, issue or receive evidences of indebtedness in
connection therewith, refinance, increase the amount of, modify, amend or change
the terms of, or extend the time for tbe payment of, any such indebtedness, and
secure such indebtedness by mortgage, deed of trust, pledge or other lien on tbe
Partnership's assets; ( v) to pay, either directly or by reimbursement, for all
operating costs and general administrative expenses of the Partnership to third
parties or to the General Partner or its Affiliates as set forth in this
Agreement; (vi) to guarantee or become a co-maker of indebtedness of the General
Partner or any Subsidiary thereof, refinance, increase the amount of, modify,
amend or change the tenns of, or extend the time for the payment of, any such
guarantee or indebtedness, and secure such guarantee or indebtedness by
mortgage, deed of trust, pledge or other lien on the Partnership's assets; (vii)
to use assets of the Partnership (including, without limitation, cash on hand)
for any purpose consistent with this Agreement, including, without limitation,
payment, either 13



--------------------------------------------------------------------------------



 
[ex103sirarlpagmt017.jpg]
directly or by reimbursement, of all operating costs and general administrative
expenses of the General Partner, the Partnership or any Subsidiary of either, to
third parties or to the General Partner as set forth in this Agreement; (viii)
to lease all or any portion of any of the Partnership's assets, whether or not
the terms of such leases extend beyond the tennination date of the Partnership
and whether or not any portion of the Partnership's assets so leased are to be
occupied by the lessee, or, in turn, subleased in whole or in part to others,
for such consideration and on such terms as the General Partner may detennine;
(ix) to prosecute, defend, arbitrate, or compromise any and all claims or
liabilities in favor of or against the Partnership, on such tenns and in such
manner as the General Partner may reasonably determine, and similarly to
prosecute, settle or defend litigation with respect to the Partners, the
Partnership, or the Partnership's assets; (x) to file applications, communicate,
and otherwise deal with any and all governmental agencies having jurisdiction
over, or in any way affecting, the Partnership's assets or any other aspect of
the Partnership business; (xi) to make or revoke any election pcnnitted or
required of the Partnership by any taxing authority; (xii) to maintain such
insurance coverage for public liability, fire and casualty, and any and all
other insurance for the protection of the Partnership, for the conservation of
Partnership assets, or for any other purpose convenient or beneficial to the
Partnership, in such amounts and such types, as it shall determine from time to
time; (xiii) to determine whether or not to apply any insurance proceeds for any
Property to the restoration of such Property or to distribute the same; (xiv) to
establish one or more divisions of the Partnership, to hire and dismiss
employees of the Partnership or any division of the Partnership, and to retain
legal counsel, accountants, consultants, real estate brokers, and such other
persons, as the General Partner may deem necessary or appropriate in connection
with the Partnership business and to pay therefor such remuneration as the
General Partner may deem reasonable and proper; (xv) to retain other services of
any kind or nature in connection with the Partnership business, and to pay
therefor such remuneration as the General Partner may deem reasonable and
proper; (xvi) to negotiate and conclude agreements on behalf of the Partnership
with respect to any of the rights, powers and authority conferred upon the
General Partner; (xvii) to maintain accurate accounting records and to file
promptly all federal, state and local income tax returns on behalf of the
Partnership; (xviii) to distribute Partnership cash or other Partnership assets
in accordance with this Agreement; 14



--------------------------------------------------------------------------------



 
[ex103sirarlpagmt018.jpg]
(xix) to form or acquire an interest in, and contribute Property to, any further
limited or general partnerships, joint ventures or other relationships that it
deems desirable (including, without limitation, the acquisition of interests in,
and the contributions of Property to, its Subsidiaries and any other Person in
which it has an equity interest from time to time); (xx) to establish
Partnership reserves for working capital, capital expenditures, contingent
liabilities, or any other valid Partnership purpose; (xxi) to merge, consolidate
or combine the Partnership with or into another Person; (xxii) to do any and all
acts and things necessary or prudent to ensure that the Partnership will not be
classified as a "publicly traded partnership" that is taxable as a corporation
under Section 7704 of the Code; and (xxiii) to take such other action, execute,
acknowledge, swear to or deliver such other documents and instruments, and
perform any and all other acts that the General Partner deems necessary or
appropriate for the formation, continuation and conduct of the business and
affairs of the Partnership (including, without limitation, all actions
consistent with allowing the General Partner at all times to qualify as a REIT
unless the General Partner voluntarily terminates its REIT status) and to
possess and enjoy all of the rights and powers of a general partner as provided
by the Act. (b) Except as otherwise provided herein, to the extent the duties of
the General Partner require expenditures of funds to be paid to third parties,
the General Partner shall not have any obligations hereunder except to the
extent that Partnership funds are reasonably available to it for the performance
of such duties, and nothing herein contained shall be deemed to authorize or
require the General Partner, in its capacity as such, to expend its individual
funds for payment to third parties or to undertake any individual liability or
obligation on behalf of the Partnership. 6.2 Delegation of Authority. The
General Partner may delegate any or all of its powers, rights and obligations
hereunder, and may appoint, employ, contract or otherwise deal with any Person
for the transaction of the business of the Partnership, which Person may, under
supervision of the General Partner, perform any acts or services for the
Partnership as the General Partner may approve. 6.3 Indemnification and
Exculpation of lndemnitees. (a) The Partnership shall indemnify an Indemnitee
from and against any and all losses, claims, damages, liabilities, joint or
several, expenses (including reasonable legal fees and expenses), judgments,
fines, settlements, and other amounts arising from any and all claims, demands,
actions, suits or proceedings, civil, criminal, administrative or investigative,
that relate to the operations of the Partnership as set forth in this Agreement
in which any Jndemnitee may be involved, or is threatened to be involved, as a
party or otherwise, unless it is established that: (i) the act or omission of
the Indemnitee was material to the matter giving rise to the proceeding and
either was committed in bad faith or was the result of active and deliberate
dishonesty; (ii) the Indemnitee actually received an improper personal benefit
in money, property or services; or (iii) in the case of any criminal proceeding,
the Indemnitee had reasonable cause to believe that the act or omission was
unlawful. Any indemnification pursuant to this Section 6J shall be made only out
of the assets of the Partnership. 15



--------------------------------------------------------------------------------



 
[ex103sirarlpagmt019.jpg]
(b) The Partnership shall reimburse an Indemnitee for reasonable expenses
incurred by an Indemnitee who is a party to a proceeding in advance of the final
disposition of the proceeding upon receipt by the Partnership of (i) a written
affirmation by the Indemnitee of the Indemnitee's good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 6.3 has been met, and (ii) a written undertaking by
or on behalf of the Indemnitee to repay the amount ifit shall ultimately be
detennined that the standard of conduct has not been met. (c) The
indemnification provided by this Section 6.3 shall be in addition to any other
rights to which an lndemnitee or any other Person may be entitled under any
agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity. ( d) The Partnership may purchase and maintain insurance, on
behalf of the Indemnitees and such other Persons as the General Partner shall
determine, against any liability that may he asserted against or expenses that
may he incurred by such Person in connection with the Partnership's activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement. (e) For
purposes of this Section 6.3, the Partnership shall be deemed to have requested
an Indemnitee to serve as fiduciary of an employee benefit plan whenever the
performance by it of its duties to the Partnership also imposes duties on, or
otherwise involves services by, it to the plan or participants or beneficiaries
of the plan; excise taxes assessed on an Indemnitee with respect to an employee
benefit plan pursuant to applicable law shall constitute fines within the
meaning of this Section 6.3; and actions taken or omitted by the Indemnitee with
respect to an employee benefit plan in the performance of its duties for a
purpose reasonably believed by it to be in the interest of the participants and
beneficiaries of the plan shall be deemed to be for a purpose which is not
opposed to the best interests of the Partnership. (f) In no event may an
Indemnitee subject the Limited Partners to personal liability by reason of the
indemnification provisions set forth in this Agreement. (g) An Indemnitee shall
not be denied indemnification in whole or in part under this Section 6.3 because
the Indemnitee had an interest in the transaction with respect to which the
indemnification applies if the transaction was otherwise permitted by the terms
of this Agreement. (h) The provisions of this Section 6.3 are for the benefit of
the Indemnitees, their heirs, successors, assigns and administrators and shall
not be deemed to create any rights for the benefit of any other Persons. (i)
Notwithstanding the foregoing, the Partnership may not indemnify or hold
harmless an Indemnitee for any liability or loss unless all of the following
conditions are met: (i) the Indemnitee has determined, in good faith, that the
course of conduct that caused the loss or liability was in the best interests of
the Partnership; (ii) the Indemnitee was acting on behalf of or performing
services for the Partnership; (iii) the liability or loss was not the result of
(A) negligence or misconduct, in the case that the lndemnitee is a director of
the General Partner ( other than an Independent Director), the Advisor or an
Affiliate of the Advisor or (B) gross negligence or willful misconduct, in the
case that the Indemnitee is an Independent Director; and (iv) the
indemnification or agreement to hold harmless is recoverable only out of net
assets of the Partnership. In addition, the Partnership shall not provide
indemnification for any loss, liability or expense arising from or out of an
alleged violation of federal or state securities laws by such party unless one
or more of the following conditions are met: (i) there has been a successful
adjudication on the merits of each count involving alleged material securities
law i6



--------------------------------------------------------------------------------



 
[ex103sirarlpagmt020.jpg]
violations as to the Indemnitee; (ii) such claims have been dismissed with
prejudice on the merits by a court of competent jurisdiction as to the
lndemnitee; or (iii) a court of competent jurisdiction approves a settlement of
the claims against the Indemnitee and finds that indemnification of the
settlement and the related costs should be made, and the court considering the
request for indemnification has been advised of the position of the Commission
and of the published position of any state securities regulatory authority in
which Securities were offered or sold as to indemnification for violations of
securities laws. 6.4 Liability of the General Partner. (a) Notwithstanding
anything to the contrary set forth in this Agreement, the General Partner shall
not be liable for monetary damages to the Partnership or any Partners for losses
sustained or liabilities incurred as a result of errors in judgment or of any
act or omission if the General Partner acted in good faith. The General Partner
shall not be in breach of any duty that the General Partner may owe to the
Limited Partners or the Partnership or any other Persons under this Agreement or
of any duty stated or implied by law or equity provided the General Partner,
acting in good faith, abides by the terms of this Agreement. (b) The Limited
Partners expressly acknowledge that the General Partner is acting on behalf of
the Partnership, itself and its stockholders collectively, that the General
Partner is under no obligation to consider the separate interests of the Limited
Partners (including, without limitation, the tax consequences to Limited
Partners or the tax consequences of some, but not all, of the Limited Partners)
in deciding whether to cause the Partnership to take ( or decline to take) any
actions. In the event of a conflict between the interests of its stockholders on
one hand and the Limited Partners on the other, the General Partner shall
endeavor in good faith to resolve the conflict in a manner not adverse to either
its stockholders or the Limited Partners; provided, however, that for so long as
the General Partner directly owns a controlling interest in the Partnership, any
such conflict that the General Partner, in its sole and absolute discretion,
determines cannot be resolved in a manner not adverse to either its stockholders
or the Limited Partner shall be resolved in favor of the stockholders. The
General Partner shall not be liable for monetary damages for losses sustained,
liabilities incurred, or benefits not derived by Limited Partners in connection
with such decisions, provided that the General Partner has acted in good faith.
(c) Subject to its obligations and duties as General Partner set forth in
Section 6.1 hereof, the General Partner may exercise any of the powers granted
to it under this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents. The General Partner shall
not be responsible for any misconduct or negligence on the part of any such
agent appointed by it in good faith. (d) Notwithstanding any other provisions of
this Agreement or the Act, any action of the General Partner on behalf of the
Partnership or any decision of the General Partner to refrain from acting on
behalf of the Partnership, undertaken in the good faith belief that such action
or omission is necessary or advisable in order (i) to protect the ability of the
General Partner to continue to qualify as a REIT or (ii) to prevent the General
Partner from incurring any taxes under Section 857, Section 4981, or any other
provision of the Code, is expressly authorized under this Agreement and is
deemed approved by all of the Limited Partners. (e) Any amendment, modification
or repeal of this Section 6.4 or any prov1s10n hereof shall be prospective only
and shall not in any way affect the limitations on the General Partner's
liability to the Partnership and the Limited Partners under this Section 6.4 as
in effect immediately prior to such amendment, modification or repeal with
respect to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when claims relating to such matters may
arise or be asserted. 17



--------------------------------------------------------------------------------



 
[ex103sirarlpagmt021.jpg]
6.5 Reim bursemeut of General Partner. (a) Except as provided in this Section
6.5 and elsewhere in this Agreement ( including the provisions of Articles 5 and
6 regarding distributions, payments, and allocations to which it may be
entitled), the General Partner shall not be compensated for its services as
general partner of the Partnership. (b) The General Partner shall be reimbursed
on a monthly basis, or such other basis as the General Partner may determine in
its sole and absolute discretion, for all Administrative Expenses incurred by
the General Partner. Reimbursement of Administrative Expenses shall be treated
as an expense of the Partnership and not as allocations of Partnership income or
gain. 6.6 Outside Activities. Subject to Section 6.8 hereof, the Articles of
Incorporation and any agreements entered into by the General Partner or its
Affiliates with the Partnership or a Subsidiary, any officer, director,
employee, agent, trustee, Affiliate or stockholder of the General Partner, the
General Partner shall be entitled to and may have business interests and engage
in business activities in addition to those relating to the Partnership,
including business interests and activities substantially similar or identical
to those of the Partnership. Neither the Partnership nor any of the Limited
Partners shall have any rights by virtue of this Agreement in any such business
ventures, interests or activities. None of the Limited Partners nor any other
Person shall have any rights by virtue of this Agreement or the partnership
relationship established hereby in any such business ventures, interests or
activities, and the General Partner shall have no obligation pursuant to this
Agreement to offer any interest in any such business ventures, interests and
activities to the Partnership or any Limited Partner, even if such opportunity
is of a character which, if presented to the Partnership or any Limited Partner,
could be taken by such Person. 6. 7 Employment or Retention of Affiliates. (a)
Any Affiliate of the General Partner may be employed or retained by the
Partnership and may otherwise deal with the Partnership (whether as a buyer,
lessor, lessee, manager, furnisher of goods or services, broker, agent, lender
or otherwise) and may receive from the Partnership any compensation, price, or
other payment therefor which the General Partner determines to be fair and
reasonable. (b) The Partnership may lend or contribute to its Subsidiaries or
other Persons in which it has an equity investment, and such Persons may borrow
funds from the Partnership, on terms and conditions established in the sole and
absolute discretion of the General Partner. The foregoing authority shall not
create any right or benefit in favor of any Subsidiary or any other Person. (c)
The Partnership may transfer assets to joint ventures, other partnerships,
corporations or other business entities in which it is or thereby becomes a
participant upon such tenns and subject to such conditions as the General
Partner deems are consistent with this Agreement, applicable law and the REIT
status of the General Partner. (d) Except as expressly permitted by this
Agreement, neither the General Partner nor any of its Affiliates shall sell,
transfer or convey any Property to, or purchase any Property from, the
Partnership, directly or indirectly, except pursuant to transactions that are,
in the General Partner's sole discretion, on terms that are fair and reasonable
to the Partnership. 18



--------------------------------------------------------------------------------



 
[ex103sirarlpagmt022.jpg]
6.8 General Partner Participation. The General Partner agrees that all business
activities of the General Partner, including activities pertaining to the
acquisition, development or ownership of any Real Estate Asset shall be
conducted through the Partnership, a Subsidiary, a Subsidiary Partnership or a
taxable REIT subsidiary (within the meaning of Section 856(1) of the Code);
provided, however, that the General Partner is allowed to hold cash and liquid
investments to fund its expenses, including redemptions of REIT Shares. 6.9
Title to Partnership Assets. Title to Partnership assets, whether real, personal
or mixed and whether tangible or intangible, shall be deemed to be owned by the
Partnership as an entity, and no Partner, individually or collectively, shall
have any ownership interest in such Partnership assets or any portion thereof.
Title to any or all of the Partnership assets may be held in the name of the
Partnership, the General Partner or one or more nominees, as the General Partner
may determine, including Affiliates of the General Partner. The General Partner
hereby declares and warrants that any Partnership assets for which legal title
is held in the name of the General Partner or any nominee or Affiliate of the
General Partner shall be held by the General Partner for the use and benefit of
the Partnership in accordance with the provisions of this Agreement; provided,
however, that the General Partner shall use its reasonable best efforts to cause
beneficial and record title to such assets to be vested in the Partnership as
soon as reasonably practicable. All Partnership assets shall be recorded as the
Property of the Partnership in its books and records, irrespective of the name
in which legal title to such Partnership assets is held. 6.10 No Duplication of
Fees or Expenses. The Partnership may not incur or be responsible for any fee or
expense (in connection with an Offering or otherwise) that would be duplicative
of fees and expenses paid by the General Partner. ARTICLE7 CHANGES IN GENERAL
PARTNER 7.1 Transfer of the General Partner's Partnership Interest. (a) 111e
General Partner shall not transfer all or any portion of its General Partnership
Interest or withdraw as General Partner except as provided in, or in connection
with a transaction contemplated by, Section 7.1 ( c ). (b) Except as otherwise
provided in Section 6.4(b) or Section 7.l(c) hereof, the General Partner shall
not engage in any merger, consolidation or other combination with or into
another Person or the sale of all or substantially all of its assets ( other
than in connection with a change in the General Partner's state of incorporation
or organizational form), in each case which results in a change of control of
the General Partner, unless the consent of Limited Partners holding more than
50% of the Percentage Interests of the Limited Partners is obtained. (c)
Notwithstanding Section 7.l(a)or(b), (i) a General Partner may transfer all or
any portion of its General Partnership Interest to (A) a wholly-owned Subsidiary
of such General Partner or (B) the owner of all of the ownership interests of
such General Partner, and following a transfer of all of its General Partnership
Interest, may withdraw as General Partner; and 19



--------------------------------------------------------------------------------



 
[ex103sirarlpagmt023.jpg]
(ii) the General Partner may engage in a transaction not required by law or by
the rules of any national securities exchange on which the REIT Shares are
listed to be submitted to the vote of the holders of the REIT Shares. 7.2
Admission of a Substitute or Additional General Partner. A Person shall be
admitted as a substitute or additional General Partner of the Partnership only
if the following terms and conditions are satisfied: (a) the Person to be
admitted as a substitute or additional General Partner shall have accepted and
agreed to be bound by all the terms and provisions of this Agreement by
executing a counterpart thereof and such other documents or instruments as may
be required or appropriate in order to effect the admission of such Person as a
General Partner, and a certificate evidencing the admission of such Person as a
General Partner shall have been filed for recordation and all other actions
required by Section 2.4 hereof in connection with such admission shall have been
performed; (b) if the Person to be admitted as a substitute or additional
General Partner is a corporation, a limited liability company or a partnership
it shall have provided the Partnership with evidence satisfactory to counsel for
the Partnership of such Person's authority to become a General Partner and to be
bound by the tenns and provisions of this Agreement; and (c) counsel for the
Partnership shall have rendered an opinion (relying on such opinions from other
counsel as may be necessary) that (x) the admission of the Person to be admitted
as a substitute or additional General Partner is in conformity with the Act and
(y) none of the actions taken in connection with the admission of such Person as
a substitute or additional General Partner will cause (i) the Partnership to be
classified other than as a partnership for federal tax purposes, or (ii) the
loss of any Limited Partner's limited liability. 7.3 Effect of Bankruptcy,
Withdrawal, Death or Dissolution of a General Partner. (a) Upon the occurrence
ofan Event of Bankruptcy as to a General Partner (and its removal pursuant to
Section 7.4(a) hereof) or the death, withdrawal, removal or dissolution of a
General Partner (except that, if a General Partner is on the date of such
occurrence a partnership, the withdrawal, death, dissolution, Event of
Bankruptcy as to, or removal of a partner in, such partnership shall be deemed
not to be a dissolution of such General Partner if the business of such General
Partner is continued by the remaining partner or partners), the Partnership
shall be dissolved and terminated unless the Partnership is continued pursuant
to Section 7.J(b) hereof. The merger of the General Partner with or into any
entity that is admitted as a substitute or successor General Partner pursuant to
Section 7.2 hereof shall not be deemed to be the withdrawal, dissolution or
removal of the General Partner. (b) Following the occurrence of an Event of
Bankruptcy as to a General Partner (and its removal pursuant to Section 7.4(a)
hereof) or the death, withdrawal, removal or dissolution of a General Partner
(except that, if a General Partner is, on the date of such occurrence, a
partnership, the withdrawal of, death, dissolution, Event of Bankruptcy as to,
or removal of a partner in, such partnership shall be deemed not to be a
dissolution of such General Partner if the business of such General Partner is
continued by the remaining partner or partners), the Limited Pa1tners, within
ninety (90) days after such occurrence, may elect to continue the business of
the Partnership by selecting, subject to Section 7.2 hereof and any other
provisions of this Agreement, a substitute General Partner by consent of a
majority in interest of the Limited Partners. If the Limited Partners elect to
continue the business of the Partnership and admit a substitute General Partner,
the relationship with the Partners and of any Person who has acquired an
interest of a Partner in the Partnership shall be governed by this Agreement. 20



--------------------------------------------------------------------------------



 
[ex103sirarlpagmt024.jpg]
7.4 Removal of a General Partner. (a) Upon the occurrence of an Event of
Bankruptcy as to, or the dissolution of, a General Partner, such General Partner
shall be deemed to be removed automatically; provided, however, that if a
General Partner is on the date of such occurrence a partnership, the withdrawal,
death or dissolution of, Event of Bankruptcy as to, or removal of, a partner in,
such partnership shall be deemed not to be a dissolution of the General Partner
if the business of such General Partner is continued by the remaining partner or
partners. The Limited Partners may not remove the General Partner, with or
without cause. (b) If a General Partner has been removed pursuant to this
Section 7.4 and the Partnership is continued pursuant to Section 7.3 hereof,
such General Partner shall promptly transfer and assign its General Partnership
Interest in the Partnership to the substitute General Partner approved by a
majority in interest of the Limited Partners in accordance with Section 7.3(b)
hereof and otherwise be admitted to the Partnership in accordance with Section
7.2 hereof. At the time of assignment, the removed General Partner shall be
entitled to receive from the substitute General Partner the fair market value of
the General Partnership Interest of such removed General Partner as reduced by
any damages caused to the Partnership by such General Partner. Such fair market
value shall be determined by an appraiser mutually agreed upon by the General
Partner and a majority in interest of the Limited Partners within ten (IO) days
following the removal of the General Partner. In the event that the parties are
unable to agree upon an appraiser, the removed General Partner and a majority in
interest of the Limited Partners each shall select an appraiser. Each such
appraiser shall complete an appraisal of the fair market value of the removed
General Partner's General Partnership Interest within thirty (30) days of the
General Partner's removal, and the fair market value of the removed General
Partner's General Partnership Interest shall be the average of the two
appraisals; provided, however, that if the higher appraisal exceeds the lower
appraisal by more than 20% of the amount of the lower appraisal, the two
appraisers, no later than forty ( 40) days after the removal of the General
Partner, shall select a third appraiser who shall complete an appraisal of the
fair market value of the removed General Partner's General Partnership Interest
no later than sixty (60) days after the removal of the General Partner. In such
case, the fair market value of the removed General Partner's General Partnership
Interest shall be the average of the two appraisals closest in value. (c) The
General Partnership Interest of a removed General Partner, during the time after
default until transfer under Section 7.4(b), shall be converted to that of a
special Limited Partner; provided, however, such removed General Partner shall
not have any rights to participate in the management and affairs of the
Partnership, and shall not be entitled to any portion of the income, expense,
profit, gain or loss allocations or cash distributions allocable or payable, as
the case may be, to the Limited Partners. Instead, such removed General Partner
shall receive and be entitled only to retain distributions or allocations of
such items that it would have been entitled to receive in its capacity as
General Partner, until the transfer is effective pursuant to Section 7.4(b). (d)
All Partners shall have given and hereby do give such consents, shall take such
actions and shall execute such documents as shall be legally necessary,
desirable and sufficient to effect all the foregoing provisions of this Section.
21



--------------------------------------------------------------------------------



 
[ex103sirarlpagmt025.jpg]
ARTICLES RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS 8.1 Management of the
Partnership. The Limited Partners shall not participate in the management or
control of Partnership business nor shall they transact any business for the
Partnership, nor shall they have the power to sign for or bind the Partnership,
such powers being vested solely and exclusively in the General Partner. 8.2
Power of Attorney. Each Limited Partner hereby irrevocably appoints the General
Partner its true and lawful attorney-in-fact, who may act for each Limited
Partner and in its name, place and stead, and for its use and benefit, to sign,
acknowledge, swear to, deliver, file or record, at the appropriate public
offices, any and all documents, certificates, and instruments as may be deemed
necessary or desirable by the General Partner to carry out fully the provisions
of this Agreement and the Act in accordance with their terms, which power of
attorney is coupled with an interest and shall survive the death, dissolution or
legal incapacity of the Limited Partner, or the transfer by the Limited Partner
of any part or all of its Partnership Interest. 8.3 Limitation on Liability of
Limited Partners. No Limited Partner shall be liable for any debts, liabilities,
contracts or obligations of the Partnership. A Limited Partner shall be liable
to the Partnership only to make payments of its Capital Contribution, if any, as
and when due hereunder. After its Capital Contribution is fully paid, no Limited
Partner shall, except as otherwise required by the Act, be required to make any
further Capital Contributions or other payments or lend any funds to the
Partnership. 8.4 Ownership by Limited Partner of Corporate General Partner or
Affiliate. No Limited Partner shall at any time, either directly or indirectly,
own any stock or other interest in the General Partner or in any Affiliate
thereof, if such ownership by itself or in conjunction with other stock or other
interests owned by other Limited Partners would, in the opinion of counsel for
the Partnership, jeopardize the classification of the Partnership as a
partnership for federal tax purposes. The General Partner shall be entitled to
make such reasonable inquiry of the Limited Partners as is required to establish
compliance by the Limited Partners with the provisions of this Section. 8.5
Initial Limited Partner Right of Redemption. (a) In the event that an Affiliate
of the Sponsor ceases to be the Advisor, the Initial Limited Partner may require
the Partnership to redeem its Limited Partnership Interests in exchange for cash
in an amount equal to its Capital Account. (b) The Initial Limited Partner shall
have the right, at any time, either to require the Partnership to redeem all or
a portion of the Limited Partnership Interests held by the Initial Limited
Partner in exchange for cash in an amount equal to the Initial Limited Partner's
Capital Account or to transfer to a third party all or a portion of the Limited
Partnership Interest held by the Initial Limited Partner in the event the
Initial Limited Partner determines, after consulting with counsel, that such
redemption or transfer is required because a law or regulation precludes it from
holding the Limited Partnership Interests. 22



--------------------------------------------------------------------------------



 
[ex103sirarlpagmt026.jpg]
ARTICLE9 TRANSFERS OF LIMITED PARTNERSHIP INTERESTS 9.1 Purchase for Investmeut.
(a) Each Limited Partner hereby represents and warrants to the General Partner
and to the Partnership that the acquisition of his Partnership Interest is made
as a principal for his account for investment purposes only and not with a view
to the resale or distribution of such Partnership Interest. (b) Each Limited
Partner agrees that he will not sell, assign or otherwise transfer his
Partnership Interest or any fraction thereof, whether voluntarily or by
operation of law or at judicial sale or otherwise, to any Person who does not
make the representations and warranties to the General Partner set forth in
Section 9.1 (a) above and similarly agree not to sell, assign or transfer such
Partnership Interest or fraction thereof to any Person who does not similarly
represent, warrant and agree. 9.2 Restrictions on Transfer of Limited
Partnership Interests. (a) Subject to the provisions of 9.2(b) and (c), no
Limited Partner may offer, sell, assign, hypothecate, pledge or otherwise
transfer all or any portion of his Limited Partnership Interest, or any of such
Limited Partner's economic rights as a Limited Partner, whether voluntarily or
by operation of law or at judicial sale or otherwise (collectively, a
"Transfer") without the consent of the General Partner, which consent may be
granted or withheld in its sole and absolute discretion. Any such purported
transfer undertaken without such consent shall be considered to be null and void
ab initio and shall not be given effect. The General Partner may require, as a
condition of any Transfer to which it consents, that the transferor assume all
costs incurred by the Partnership in connection therewith. (b) No Limited
Partner may withdraw from the Partnership other than as a result of a permitted
Transfer (i.e., a Transfer consented to as contemplated by clause (a) above or
clause (c) below or a Transfer pursuant to Section 9.5 below) of all of its
Partnership Interest pursuant to this Article 9 or pursuant to a redemption of
all of its Pruinership Interests pursuant to Section 8.5. Upon the permitted
Transfer or redemption of al] of a Limited Partner's Partnership Interest, such
Limited Partner shall cease to be a Limited Partner. (c) Notwithstanding Section
9.2(a) and subject to Sections 9.2(d), (e) and (f) below, a Limited Partner may
Transfer, without the consent of the General Partner, an or a portion of its
Partnership Interest to (i) a parent or parent's spouse, natural or adopted
descendant or descendants, spouse of such descendant, or brother or sister, or a
trust created by such Limited Partner for the benefit of such Limited Partner
and/or any such person(s), of which trust such Limited Partner or any such
person(s) is a trustee, (ii) a corporation controlled by a Person or Persons
nruned in (i) above, or (iii) if the Limited Partner is an entity, its
beneficial owners. (d) No Limited Partner may effect a Transfer of its Limited
Partnership Interest, in whole or in part, if, in the opinion of legal counsel
for the Partnership, such proposed Transfer would require the registration of
the Limited Partnership Interest under the Securities Act or would otherwise
violate any applicable federal or state securities or blue sky law (including
investment suitability standards). (e) No Transfer by a Limited Partner of its
Partnership Interest, in whole or in part, may be made to any Person if (i) in
the opinion of the General Partner based on the advice of legal counsel for the
Partnership, if appropriate, the transfer would result in the Partnership's
being treated as an association taxable as a corporation ( other than a
qualified REIT subsidiary within the meaning of 23



--------------------------------------------------------------------------------



 
[ex103sirarlpagmt027.jpg]
Section 856(i) of the Code), (ii) in the opinion of the General Partner based on
the advice of legal counsel for the Partnership, if appropriate, it would
adversely affect the ability of the General Partner to continue to qualify as a
REIT or subject the General Partner to any additional taxes under Section 857 or
Section 4981 of the Code, (iii) such transfer is effectuated through an
"established securities market" or a "secondary market ( or the substantial
equivalent thereof)" within the meaning of Section 7704 of the Code, (iv) such
Transfer would cause the General Partner to own 10% or more of the ownership
interests of any tenant of a Property held by the Partnership within the meaning
of Section 856( d)(2)(B) of the Code, or ( v) such Transfer would result in the
General Partner being "closely held" within the meaning of Section 856(h) of the
Code. (f) No transfer by a Limited Partner of any Partnership Interest may be
made to a lender to the Partnership or any Person who is related (within the
meaning of Regulations Section l. 752- 4(b )) to any lender to the Partnership
whose loan constitutes a Nonreeourse Liability, without the consent of the
General Partner, which may be withheld in its sole and absolute discretion,
provided that as a condition to such consent the lender will be required to
enter into an arrangement with the Partnership and the General Partner to
exchange or redeem any Partnership Interests in which a security interest is
held for cash in an amount equal to such Partner's Capital Account allocable (in
the reasonable determination of the General Partner) to such exchanged or
redeemed Partnership Interests, simultaneously with the time at which such
lender would be deemed to be a Partner in the Partnership for purposes of
allocating liabilities to such lender under Section 752 of the Code. (g) Any
Transfer in contravention of any of the provisions of this Article 9 shall be
void and ineffectual and shall not be binding upon, or recognized by, the
Partnership. (h) Prior to the consummation of any Transfer under this Article 9,
the transferor and/or the transferee shall deliver to the General Partner such
opinions, certificates and other documents as the General Partner shall request
in connection with such Transfer. 9.3 Admission of Substitute Limited Partner.
(a) Subject to the other provisions of this Article 9, an assignee of the
Limited Partnership Interest of a Limited Partner (which shall be understood to
include any purchaser, transferee, donee, or other recipient of any disposition
of such Limited Partnership Interest) shall be deemed admitted as a Limited
Partner of the Partnership only with the consent of the General Partner and upon
the satisfactory completion of the following: (i) The assignee shall have
accepted and agreed to be bound by the terms and provisions of this Agreement by
executing a counterpart or an amendment thereof, including a revised Exhibit A,
and such other documents or instruments as the General Partner may require in
order to effect the admission of such Person as a Limited Partner. (ii) To the
extent required, an amended Certificate evidencing the admission of such Person
as a Limited Partner shall have been signed, acknowledged and filed for record
in accordance with the Act. (iii) The assignee shall have delivered a letter
containing the representation set forth in Section 9. l(a) hereof and the
agreement set forth in Section 9. l(b) hereof. (iv) If the assignee is a
corporation, limited liability company, partnership or trust, the assignee shall
have provided the General Partner with evidence satisfactory to counsel for the
24



--------------------------------------------------------------------------------



 
[ex103sirarlpagmt028.jpg]
Partnership of the assignee's authority to become a Limited Partner under the
terms and provisions of this Agreement. (v) The assignee shall have executed a
power of attorney containing the terms and provisions set forth in Section 8.2
hereof. (vi) The assignee shall have paid all legal fees and other expenses of
the Partnership and the General Partner and filing and publication costs in
connection with its substitution as a Limited Partner. (vii) The assignee has
obtained the prior written consent of the General Partner to its admission as a
Substitute Limited Partner, which consent may be given or denied in the exercise
of the General Partner's sole and absolute discretion. (b) For the purpose of
allocating Profits and Losses and distributing cash received by the Partnership,
a Substitute Limited Partner shall be treated as having become, and appearing in
the records of the Partnership as, a Partner upon the filing of the Certificate
described in Section 9.3(a)(ii) hereof or, if no such filing is required, the
later of the date specified in the transfer documents or the date on which the
General Partner has received all necessary instruments of transfer and
substitution. ( c) The General Partner shall cooperate with the Person seeking
to become a Substitute Limited Partner by preparing the documentation required
by this Section and making all official filings and publications. The
Partnership shall take all such action as promptly as practicable after the
satisfaction of the conditions in this Article 9 to the admission of such Person
as a Limited Partner of the Partnership. 9.4 Rights of Assignees of Partnership
Interests. (a) Subject to the provisions of Sections 9. 1 and 9.2 hereof, except
as required by operation of law, the Partnership shall not be obligated for any
purposes whatsoever to recognize the assignment by any Limited Partner of its
Partnership Interest until the Partnership has received notice thereof. (b) Any
Person who is the assignee of all or any portion of a Limited Partner's Limited
Partnership Interest, but does not become a Substitute Limited Partner and
desires to make a further assignment of such Limited Partnership Interest, shall
be subject to all the provisions of this Article 9 to the same extent and in the
same manner as any Limited Partner desiring to make an assignment of its Limited
Partnership Interest. 9.5 Effect of Bankruptcy, Death, Incompetence or
Termination of a Limited Partner. The occurrence of an Event of Bankruptcy as to
a Limited Partner, the death of a Limited Partner or a final adjudication that a
Limited Partner is incompetent (which term shall include, but not be limited to,
insanity) shall not cause the termination or dissolution of the Partnership, and
the business of the Partnership shall continue. If an order for relief in a
bankruptcy proceeding is entered against a Limited Partner, the trustee or
receiver of his estate or, if he dies, his executor, administrator or trustee,
or, if he is finally adjudicated incompetent, his committee, guardian or
conservator, shall have the rights of such Limited Partner for the pmpose of
settling or managing his estate property and such power as the bankrupt,
deceased or incompetent Limited Partner possessed to assign all or any part of
his Partnership Interest and to join with the assignee in satisfying conditions
precedent to the admission of the assignee as a Substitute Limited Partner. 25



--------------------------------------------------------------------------------



 
[ex103sirarlpagmt029.jpg]
9.6 Joint Ownership of Interests. A Partnership Interest may be acquired by two
individuals as joint tenants with right of survivorship, provided that such
individuals either are married or are related and share the same home as tenants
in common. The written consent or vote of both owners of any such jointly held
Partnership Interest shall be required to constitute the action of the owners of
such Partnership Interest; provided, however, that the written consent of only
one joint owner will be required if the Partnership has been provided with
evidence satisfactory to the counsel for the Partnership that the actions of a
single joint owner can bind both owners under the applicable laws of the state
of residence of such joint owners. Upon the death of one owner of a Partnership
Interest held in a joint tenancy with a right of survivorship, the Partnership
Interest shall become owned solely by the survivor as a Limited Partner and not
as an assignee. The Partnership need not recognize the death of one of the
owners of a jointly-held Partnership Interest until it shall have received
notice of such death. Upon notice to the General Partner from either owner, the
General Partner shall cause the Partnership Interest to be divided into two
equal Partnership Interests, which shall thereafter be owned separately by each
of the former owners. ARTICLE 10 BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS 10.1
Books and Records. At all times during the continuance of the Partnership, the
Partners shall keep or cause to be kept at the Partnership's specified office
true and complete books of account in accordance with generally accepted
accounting principles, including: (a) a current list of the full name and last
known business address of each Partner, (b) a copy of the Certificate of Limited
Partnership and all certificates of amendment thereto, ( c) copies of the
Partnership's federal, state and local income tax returns and reports, ( d)
copies of this Agreement and amendments thereto and any financial statements of
the Partnership for the three most recent years and (e) all documents and
information required under the Act. Any Partner or its duly authorized
representative, upon paying the costs of collection, duplication and mailing,
shall be entitled to inspect or copy such records during ordinary business
hours. 10.2 Custody of Partnership Funds; Bank Accounts. (a) All funds of the
Partnership not otherwise invested shall be deposited in one or more accounts
maintained in such banking or brokerage institutions as the General Partner
shall determine, and withdrawals shall be made only on such signature or
signatures as the General Partner may, from time to time, determine. (b) All
deposits and other funds not needed in the operation of the business of the
Partnership may be invested by the General Partner in investment grade
instruments (or investment companies whose portfolio consists primarily
thereof), government obligations, certificates of deposit, bankers' acceptances
and municipal notes and bonds. The funds of the Partnership shall not be
commingled with the funds of any other Person except for such commingling as may
necessarily result from an investment in those investment companies pennitted by
this Section I 0.2(b ). 10.3 Fiscal and Taxable Year. The fiscal and taxable
year of the Partnership shall be the calendar year. 26



--------------------------------------------------------------------------------



 
[ex103sirarlpagmt030.jpg]
10.4 Annual Tax Information and Report. Within seventy-five (75) days after the
end of each fiscal year of the Partnership, the General Partner shall furnish to
each person who was a Limited Partner at any time during such year the tax
information necessary to file such Limited Partner's individual tax returns as
shall be reasonably required bylaw. 10.5 Tax Matters Partner; Tax Elections;
Special Basis Adjnstments. (a) The General Partner shall be the Tax Matters
Partner of the Partnership within the meaning of Section 623 l(a)(7) of the
Code. As Tax Matters Partner, the General Partner shall have the right and
obligation to take all actions authorized and required, respectively, by the
Code for the Tax Matters Partner. The General Prutner shall have the right to
retain professional assistance in respect of any audit of the Partnership by the
Service and all out-of-pocket expenses and fees incurred by the General Partner
on behalf of the Partnership as Tax Matters Partner shall constitute Partnership
expenses. In the event the General Partner receives notice of a final
Partnership adjustment under Section 6223(a)(2) of the Code, the General Partner
shall either (i) file a court petition for judicial review of such final
adjustment within the period provided under Section 6226(a) of the Code, a copy
of which petition shall be mailed to all Limited Partners on the date such
petition is filed, or (ii) mail a written notice to all Limited Partners, within
such period, that describes the General Partner's reasons for determining not to
file such a petition. (b) All elections required or permitted to be made by the
Partnership under the Code or ruw applicable state or local tax law shall be
made by the General Partner in its sole and absolute discretion. ( c) In the
event of a transfer of all or any part of the Partnership Interest of any
Partner, the Partnership, at the option of the General Partner, may elect
pursuant to Section 754 of the Code to adjust the basis of the Partnership's
assets. Notwithstanding anything contained in Article 5 of this Agreement, any
adjustments made pursuant to Section 754 of the Code shall affect only the
successor in interest to the transferring Partner and in no event shall be taken
into account in establishing, maintaining or computing Capital Accounts for the
other Partners for any purpose under this Agreement. Each Partner will furnish
the Partnership with all infonnation necessary to give effect to such election.
10.6 Reports to Limited Partners. (a) As soon as practicable after the close of
each fiscal year, the General Partner shall cause to be mailed to each Limited
Partner an annual report containing financial statements of the Partnership, or
of the General Partner if such statements are prepared solely on a consolidated
basis with the General Partner, for such fiscal year, presented in accordance
with generally accepted accounting principles. The annual financial statements
shall be audited by accountants selected by the General Partner. (b) Any Partner
shall further have the right to a private audit of the books and records of the
Partnership at the expense of such Partner, provided such audit is made for
Partnership purposes and is made during normal business hours. 27



--------------------------------------------------------------------------------



 
[ex103sirarlpagmt031.jpg]
ARTICLE 11 AMENDMENT OF AGREEMENT The General Partner's consent shall be
required for any amendment to this Agreement. The General Partner, without the
consent of the Limited Partners, may amend this Agreement in any respect;
provided, however, that the following amendments shall require the consent of
Limited Partners holding more than 50% of the Percentage Interests of the
Limited Partners: (a) any amendment affecting the operation of the redemption
right set forth in Section 8.5 in a manner adverse to the Limited Partners; (b)
any amendment that would adversely affect the rights of the Limited Partners to
receive the distributions payable to them hereunder, other than with respect to
the issuance of additional Partnership Interests pursuant to Section 4.2 hereof;
(c) any amendment that would alter the Partnership's allocations of Profit and
Loss to the Limited Partners, other than with respect to the issuance of
additional Partnership Interests pursuant to Section 4.2 hereof; or (d) any
amendment that would impose on the Limited Partners any obligation to make
additional Capital Contributions to the Partnership. ARTICLE 12 GENERAL
PROVISIONS 12.1 Notices. All communications required or permitted under this
Agreement shall be in writing and shall be deemed to have been given when
delivered personally or upon deposit in the United States mail, registered,
postage prepaid return receipt requested, to the Partners at the addresses set
forth in Exhibit A attached hereto; provided, however, that any Partner may
specify a different address by notifying the General Partner in writing of such
different address. Notices to the Partnership shall be delivered at or mailed to
its specified office. 12.2 Survival of Rights. Subject to the provisions hereof
limiting transfers, this Agreement shall be binding upon and inure to the
benefit of the Partners and the Partnership and their respective legal
representatives, successors, transferees and assigns. 12.3 Additional Documents.
Each Partner agrees to perform all further acts and execute, swear to,
acknowledge and deliver all further documents which may be reasonable,
necessary, appropriate or desirable to carry out the provisions of this
Agreement or the Act. 12.4 Severability. If any provision of this Agreement
shall be declared illegal, invalid, or unenforceable in any jurisdiction, then
such provision shall be deemed to be severable from this Agreement (to the
extent 28



--------------------------------------------------------------------------------



 
[ex103sirarlpagmt032.jpg]
permitted by law) and m any event such illegality, invalidity or
unenforceability shall not affect the remainder hereof. 12.5 Entire Agreement.
This Agreement and exhibits attached hereto constitute the entire Agreement of
the Partners and supersede all prior written agreements and prior and
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof. 12.6 Pronouns and Plurals. When the context in which
words are used in the Agreement indicates that such is the intent, words in the
singular number shall include the plural and the masculine gender shall include
the neuter or female gender as the context may require. 12. 7 Headings. The
Article headings or sections in this Agreement are for convenience only and
shall not be used in construing the scope of this Agreement or any particular
Article. 12.8 Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original copy and all of
which together shall constitute one and the same instrument binding on all
parties hereto, notwithstanding that all parties shall not have signed the same
counterpart. 12.9 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware; provided,
however, that any cause of action for violation of federal or state securities
laws shall not be governed by this Section 12.9. 29



--------------------------------------------------------------------------------



 
[ex103sirarlpagmt033.jpg]
IN WITNESS WHEREOF, the parties hereto have hereunder affixed their signatures
to this Amended and Restated Limited Partnership Agreement as of the date first
written above. GENERAL PARTNER: Steadfast Secure Iucome REIT, Iuc., a Marylaud
Emery .f'l.'.,.,,<1utive Officer INITIAL LIMITED PARTNER: Steadfast Secure
Iucome Advisor, LLC, a Delaware limited liability compauy ayson Sanders,
President 30



--------------------------------------------------------------------------------



 
[ex103sirarlpagmt034.jpg]
EXHIBIT A CONTRIBUTIONS Cash Partner Contribution GENERAL PARTNER: Steadfast
Secure Income REIT, Inc. $ -- INITIAL LIMITED PARTNER: Steadfast Secure Income
Advisor, LLC $1,000 Totals $1,000 A-1



--------------------------------------------------------------------------------



 